EXHIBIT 10.1


 

Domestic

 


STOCK OPTION AGREEMENT

Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

 

This STOCK OPTION AGREEMENT (the “Agreement”) provides for the granting of
options by The Estée Lauder Companies Inc., a Delaware corporation (the
“Company”), to the participant, an employee of the Company or one of its
subsidiaries (the “Employee” or the “Participant”), to purchase shares of the
Company’s Class A Common Stock, par value $0.01 (the “Shares”), subject to the
terms below (the “Stock Options” or “Options”).  The name of the “Participant,”
the “Grant Date,” the aggregate number of Shares that may be purchased pursuant
to this Agreement, and the “Exercise Price” per Shares are stated in the
attached “Notice of Grant,” and are incorporated by reference.  The other terms
of the Options are stated in this Agreement and in the Plan.  Terms not defined
in this Agreement are defined in the Plan, as amended.

 

The Stock Options described in this Agreement are granted pursuant to the
Company’s Amended and Restated Fiscal 2002 Share Incentive Plan, as may be
amended from time to time (the “Plan”), and are subject in all respects to the
provisions of the Plan.  The Stock Options granted under this Agreement are not
Incentive Stock Options (as defined in Section 422(b) of the Internal Revenue
Code of 1986, as amended (the “Code”)).

 

1.  Payment of Exercise Price.  The Company will provide and communicate to the
Employee various methods of exercise.  In all cases, upon exercise, the Employee
must deliver or cause to be delivered to the Company (or its agent designated
for the purpose) upon settlement of the exercise sufficient cash or sufficient
number of Shares with value equal to or exceeding the Exercise Price per Share. 
The Employee also is required to deliver or cause to be delivered sufficient
cash to cover the applicable tax withholding in accordance with Section 5 of
this Agreement and fees in connection with the exercise.  To facilitate
exercise, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms or financial institutions.

 

2.   Exercise Period.

 

a.  General.  Subject to other provisions contained in this Agreement and in the
Plan, Stock Options granted under this Agreement will be exercisable in
installments as specified under “Exercise Period” in the attached “Notice of
Grant”.

 

Stock Options awarded under this Agreement are exercisable until the close of
business on the tenth anniversary of the Grant Date; after this date, the Stock
Options expire.

 

b.  Death or Disability.  If the Employee dies or becomes totally and
permanently disabled (as determined under the Company’s long term disability
program), each Stock Option awarded but not yet exercisable as of the Employee’s
date of death or disability determination will become immediately exercisable. 
The period during which the Stock Option may be exercised will commence on the
day after the Employee’s date of death or disability determination and end on
the earlier of the close of business on the date of (i) the first anniversary of
the Employee’s death or disability determination or (ii) the tenth anniversary
of the Grant Date.

 

c.  Retirement.  Subject to Section 3, if the Employee formally retires under
the terms of the Estée Lauder Inc. Retirement Growth Account Plan (or an
affiliate or a successor plan or program of similar purpose), each Stock Option
awarded but not yet exercisable as of the date of retirement will become
immediately exercisable. Each Stock Option awarded may thereafter be exercised
until the close of business on the date of the tenth anniversary of the Grant
Date.  If the Employee dies during active employment after the attainment of age
55 and the completion of 10 or more years of service, or after the attainment of
age 65 and the completion of 5 or more years of service, without formally
retiring under the terms of the Estée Lauder Inc. Retirement Growth Account Plan
(or an affiliate or a successor plan or program of similar purpose), the
Employee will have deemed to be retired as of the date of death and this

 

--------------------------------------------------------------------------------


 

Section 2(c) will apply rather than Section 2(b).  If the Employee dies or
becomes disabled after retirement as contemplated by this Section 2(c), the
provisions of this section shall apply.

 

d.  Termination of Employment Without Cause.

 

(1) Subject to Section 3, if the Employee is terminated at the instance of the
Employee (e.g., resigns voluntarily), each Stock Option exercisable but
unexercised as of the effective date of such termination may be exercised until
the close of business on the date first to occur of (i) ninety (90) days after
the effective date of such termination and (ii) the tenth anniversary of the
Grant Date.  Each Stock Option awarded but unexercisable as of the date of such
termination will be forfeited.

 

(2) Subject to Section 3, if the Employee is terminated at the instance of the
Company or relevant subsidiary without Cause (as defined below), each Stock
Option awarded but unexercisable as of the date of termination will become
immediately exercisable.  Each Stock Option awarded may be exercised until the
close of business on the date first to occur of (i) ninety (90) days after the
effective date of such termination and (ii) the tenth anniversary of the Grant
Date.  For this purpose, “Cause” is defined in the employment agreement in
effect between the Employee and the Company or any subsidiary, including an
employment agreement entered into after the Grant Date.  In the absence of an
employment agreement, “Cause” means any breach by the Employee of any of his or
her material obligations under any Company policy or procedure, including,
without limitation, the Code of Corporate Conduct and the Policy on Avoidance of
Insider Trading.

 

3.  Post-Employment Exercises.  No Stock Option represented by this Agreement
may be exercised after termination of the Employee’s employment with the Company
(or any of its subsidiaries) unless as provided for in Section 2b, 2c or 2d
hereof.  The exercise of any Stock Option after termination of the Employee’s
employment by reason of retirement in accordance with Section 2c, or due to
termination by the Employee or termination by the Company or relevant subsidiary
without Cause in accordance with Section 2d, is subject to satisfaction of the
conditions precedent that the Employee neither (i) competes with, takes other
employment with, or renders services to a competitor of the Company, its
subsidiaries, or affiliates without the Company’s written consent, nor
(ii) conducts herself or himself in a manner adversely affecting the Company. 
All Stock Options that cannot be exercised after termination of the Employee’s
employment will be forfeited.

 

4.  Adjustment Provisions; Change in Control.

 

a.  If there shall be any change in the Class A Common Stock of the Company,
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, reverse stock split, split up, spin-off, combination of Shares,
exchange of Shares, dividend in kind or other like change in capital structure
or distribution (other than normal cash dividends) to stockholders of the
Company, the Company shall adjust, in a fair and equitable manner, the Plan and
each outstanding Stock Option to prevent dilution or enlargement of
Participant’s rights under the Plan.  The Company will make this adjustment each
time one of the changes identified above occurs by either adjusting the number
of shares of Class A Common Stock and/or kind of shares of common stock of the
Company or other securities that may be issued with respect to any Stock Option
under the Plan, adjusting the number of Class A Common Stock and/or kind of
shares of common stock of the Company or other securities that are subject to
outstanding Stock Options, and/or where applicable, adjusting the exercise price
or purchase price applicable to outstanding Stock Options.  Appropriate
adjustments may also be made by the Company to the terms of any Stock Options to
reflect such changes or distributions (and any extraordinary dividend or
distribution of cash or other assets) and to modify any other terms of
outstanding Stock Options on an equitable basis.  In addition, the Company is
authorized to make adjustments to the terms and conditions of Stock Options, in
recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company, or in response to changes in applicable
laws, regulations, or accounting principles.  However, no adjustment or change
can be made to the terms of a Stock Option that will cause that Stock Option to
fail to be exempt from Code Section 409A.  For purposes of this Section 4, the
Market Value of the Shares shall be equal to 100% of the closing price of the
Class A Common Stock on the New York Stock Exchange (or, if not traded thereon,
then on any other national securities exchange or other market system on which
the Class A

 

2

--------------------------------------------------------------------------------


 

Common Stock is then traded) as reported by the Wall Street Journal for the date
on which such Market Value is being fixed, or, if there shall be no trading on
such date, the date next preceding on which trading occurred.

 

b.  Notwithstanding any other provision hereunder, in the event of a Change in
Control (as defined below), the Committee, in its discretion, may take such
actions as it deems appropriate with respect to outstanding Benefits, including,
without limitation, accelerating the exercisability or vesting of such Benefits,
or such other actions provided in an agreement approved by the Board in
connection with a Change in Control and such Benefits shall be subject to the
terms of such agreement as the Committee, in its discretion, shall determine. 
The Committee, in its discretion, may determine that, upon the occurrence of a
Change in Control of the Company each Stock Option outstanding hereunder shall
terminate within a specified number of days after notice to the holder, and such
holder shall receive, with respect to each share of Common Stock subject to such
Stock Option an amount equal to the excess of the Market Value of such shares of
Common Stock immediately prior to the occurrence of such Change in Control over
the exercise price per share of such Stock Option such amount to be payable in
cash, in one or more kinds of property (including the property, if any, payable
in the transaction) or in a combination thereof, as the Committee, in its
discretion, shall determine.  For purposes of this Section 4b, a “Change in
Control” of the Company shall be deemed to have occurred upon any of the
following events:

 

(i)            On or after the date there are no shares of Class B Common Stock,
par value $.01 per share, of the Company outstanding, any person as such term is
used in Section 13(d) of the Exchange Act or person(s) acting together which
would constitute a “group” for purposes of Section 13(d) of the Exchange Act
(other than the Company, any subsidiary, any employee benefit plan sponsored by
the Company or any member of the Lauder family or any family-controlled entities
(collectively, the “Lauder Family”)) shall acquire (or shall have acquired
during the 12-month period ending on the date of the most recent acquisition by
such person(s)) and shall “beneficially own” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, at least 30% of the total voting power of
all classes of capital stock of the Company entitled to vote generally in the
election of the Board; or

 

(ii)           During any period of twelve consecutive months, either (A) the
individuals who at the beginning of such period constitute the Board of
Directors or any individuals who would be “Continuing Directors” (as hereinafter
defined) cease for any reason to constitute at least a majority thereof (B) at
any meeting of the shareholders of the Company called for the purpose of
electing directors, a majority of the persons nominated by the Board for
election as directors shall fail to be elected; or

 

(iii)          Consummation of a sale or other disposition (in one transaction
or a series of transactions) of all or substantially all of the assets of the
Company; or

 

(iv)          Consummation of a merger or consolidation of the Company (A) in
which the Company is not the continuing or surviving corporation (other than a
consolidation or merger with a wholly-owned subsidiary of the Company in which
all shares of the Company’s common stock outstanding immediately prior to the
effectiveness thereof are changed into or exchanged for common stock of the
subsidiary) or (B) pursuant to which all shares of the Company’s common stock
are converted into cash, securities or other property, except in either case, a
consolidation or merger of the Company in which the holders of the shares of
Common Stock immediately prior to the consolidation or merger have, directly or
indirectly, at least a majority of the shares of Common Stock of the continuing
or surviving corporation immediately after such consolidation or merger or in
which the Board immediately prior to the merger or consolidation would,
immediately after the merger or consolidation, constitute a majority of the
board of directors of the continuing or surviving corporation.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, none of the following shall constitute a Change
in Control of the Company: (A) changes in the relative beneficial ownership
among members of the Lauder Family, without other changes that would constitute
a Change in Control; or (B) any spin-off of a division or subsidiary of the
Company to its stockholders.

 

For purposes of this Section 4(b), “Continuing Directors” shall mean (x) the
directors of the Company in office on November 10, 2005 and (y) any successor to
any such director and any additional director who after the Effective Date whose
appointment or election is endorsed by a majority of the Continuing Directors at
the time of his or her nomination or election.

 

5.  Withholding.  Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
security, payroll tax, or other tax-related withholding (“Tax-Related Items”),
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains his or her responsibility. 
Furthermore, Participant acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Stock Options, including
the grant of the Stock Options, the exercise of the Stock Options, the
subsequent sale of Shares acquired under the Plan and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant of the
Stock Options or any aspect of Participant’s participation in the Plan to reduce
or eliminate his or her liability for Tax-Related Items.

 

Prior to the relevant taxable event, Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding obligations of the Company and/or the Employer.  In this regard,
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by Participant from his or her
wages or other cash compensation paid by the Company and/or the Employer or from
proceeds of the sale of the Shares acquired under the Plan.  Alternatively, or
in addition, the Company may (i) sell or arrange for the sale of Shares that
Participant acquires under the Plan to meet the withholding obligation for the
Tax-Related Items, and/or (ii) withhold in Shares, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount.  If the Company satisfies the Tax-Related Item withholding obligation by
withholding a number of Shares as described herein, Participant will be deemed
to have been issued the full number of Shares due to Participant at exercise,
notwithstanding that a number of the Shares is held back solely for purposes of
such Tax-Related Items.

 

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue Shares under
the Plan and refuse to deliver the Shares if Participant fails to comply with
his or her obligations in connection with the Tax-Related Items as described in
this Section.

 

6.   Transferability. Stock Options granted under this Agreement may be
transferred under laws of descent and distribution or, during Employee’s
lifetime, solely to the Employee’s spouse, siblings, parents, children and
grandchildren or trusts for the benefits of such persons, or partnerships,
corporations, limited liability companies, or other entities owned solely by
such persons, including trusts for such persons.  Any transfer of Stock Options
will have no effect until written notice (providing sufficient details relating
to the proposed transfer, as required by the Company at that time) is received
and confirmed by the Company.  The Employee will remain liable for all
obligations of Employee and his or her transferee or transferees.  Each
transferee will also be subject the Employee’s obligations under this Agreement
relating to the Stock Options transferred to him or her.

 

7.  Limitations.  The Employee’s right to continue to serve the Company or any
of its subsidiaries as an officer, employee, or otherwise, is not enlarged or
otherwise affected by an award under this Agreement.  Nothing in this Agreement
or the Plan gives the Employee any right to continue in the employ of the
Company or any of its subsidiaries or to interfere in any way with the right of
the Company or any subsidiary to terminate his or her employment at any time. 
Stock Options are not secured by a trust, insurance contract or other funding
medium, and the Employee does not have any interest in any fund or

 

4

--------------------------------------------------------------------------------


 

specific asset of the Company by reason of this award or the account established
on his or her behalf.  A Stock Option award confers no rights as a shareholder
of the Company until Shares are actually delivered to the Employee.

 

8.  Specific Restrictions Upon Option Shares.  The Employee and the Company
agree to each of the following:

 

a.  The Employee will acquire Shares hereunder for investment purposes only and
not with a view to reselling or otherwise distributing the Shares to the public
in violation of the United States Securities Act of 1933, as amended (the “1933
Act”), and will not dispose of any such Shares in transactions which, in the
opinion of counsel to the Company, violate the 1933 Act or the rules and
regulations thereunder, or any applicable state or national securities or “blue
sky” laws.

 

b.  If any Shares are registered under the 1933 Act, no public offering (other
than on a national securities exchange, as defined in the United States
Securities Exchange Act of 1934, as amended) of any Shares acquired under this
Agreement will be made by the Employee (or any other person) under circumstances
where he or she (or such person) may be deemed an underwriter, as defined in the
1933 Act.

 

c.  The Employee agrees that the Company has the authority to endorse upon the
certificate or certificates representing the Shares acquired under this
Agreement any legends referring to the restrictions described under this
Section 8 and any other application restrictions, as the Company may deem
appropriate.

 

9.  Notices.  Any notice required or permitted under this Agreement is deemed to
have been duly given if delivered, telecopied, mailed (certified or registered
mail, return receipt requested) or sent by internationally-recognized courier
guaranteeing next day delivery (a) to the Employee at the address on file in the
Company’s (or relevant subsidiary’s) personnel records, or (b) to the Company,
attention Stock Plan Administration at its principal executive offices, which
are currently located at 767 Fifth Avenue, New York, NY 10153.

 

10.  Disclosure and Use of Information.

 

a.   By signing and returning the attached Notice of Grant, and as a condition
of the grant of the Stock Options, the Employee hereby expressly and
unambiguously consents to the collection, use, and transfer of personal data as
described in this Section by and among, as necessary and applicable, the
Employer, the Company and its subsidiaries and by any agent of the Company or
its subsidiaries for the exclusive purpose of implementing, administering and
managing Employee’s participation in the Plan.

 

b.   The Employee understands that the Employer, the Company and/or its other
subsidiaries holds, by means of an automated data file or otherwise, certain
personal information about the Employee, including, but not limited to, name,
home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all Stock Options or other entitlement to shares awarded, canceled,
exercised, vested, unvested, or outstanding in the Employee’s favor, for
purposes of managing and administering the Plan (“Data”).

 

c.   The Employee also understands that part or all of his or her Data may be
held by the Company or its subsidiaries in connection with managing and
administering previous award or incentive plans or for other purposes, pursuant
to a prior transfer made with the Employee’s consent in respect of any previous
grant of stock options or other awards.

 

d.   The Employee further understands that the Employer may transfer Data to the
Company or its subsidiaries as necessary to implement, administer, and manage
his or her participation in the Plan.  The Company and its subsidiaries may
transfer data among themselves, and each, in turn, may further transfer Data to
any third parties assisting the Company in the implementation, administration,
and management of the Plan (“Data Recipients”).

 

5

--------------------------------------------------------------------------------


 

e.   The Employee understands that the Company, its subsidiaries, and the Data
Recipients are or may be located in his or her country of residence or
elsewhere. The Employee authorizes the Employer, the Company, its subsidiaries,
and Data Recipients to receive, possess, use, retain, and transfer Data in
electronic or other form, to implement, administer, and manage his or her
participation in the Plan, including any transfer of Data that the Administrator
deems appropriate for the administration of the Plan and any transfer of Shares
on his or her behalf to a broker or third party with whom the Shares may be
deposited.

 

f.    The Employee understands that he or she may request a list with the names
and addresses of any potential recipients of the Data by contacting his or her
local human resources representative.

 

g.   The Employee understands that Data will be held as long as is reasonably
necessary to implement, administer and manage his or her participation in the
Plan and he or she may oppose the processing and transfer of his or her Data and
may, at any time, review the Data, request that any necessary amendments be made
to it, or withdraw his or her consent by notifying the Company in writing. The
Employee further understands that withdrawing consent may affect his or her
ability to participate in the Plan.

 

11.  Discretionary Nature and Acceptance of Award.  By accepting this Award, the
Employee agrees to be bound by the terms of this Agreement and acknowledges
that:

 

a.     The Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended, or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement.

 

b.     The award of the Stock Options is voluntary and occasional, and does not
create any contractual or other right to receive future grants of Stock Options,
or benefits in lieu of Stock Options, even if Stock Options have been granted
repeatedly in the past;

 

c.     All decisions with respect to future Stock Option grants, if any, will be
at the sole discretion of the Company;

 

d.     Employee’s participation in the Plan is voluntary;

 

e.     Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Company or the Employer to terminate Employee’s employment at any time;

 

f.    The Stock Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or any
subsidiary, and which is outside the scope of Participant’s employment or
service contract, if any;

 

g.   The Stock Option is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any subsidiary;

 

h.   In the event the Participant is not an Employee of the Company, the Stock
Option and Participant’s participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Company; and
furthermore, the Stock Option and Participant’s participation in the Plan will
not be interpreted to form an employment or service contract with any subsidiary
of the Company;

 

i.    The future value of the Shares is unknown and cannot be predicted with
certainty;

 

6

--------------------------------------------------------------------------------


 

j.    If the Shares decrease in value, the Stock Option will have no value;

 

k.   If Participant exercises the Stock Option and obtains Shares, the value of
the Shares obtained upon exercise may increase or decrease in value, even below
the Exercise Price;

 

l.    In consideration of the award of the Stock Option, no claim or entitlement
to compensation or damages shall arise from termination of the Stock Option or
diminution in value of the Stock Option, or Shares purchased through exercise of
the Stock Option, resulting from termination of Participant’s employment by the
Company or any subsidiary (for any reason whatsoever and whether or not in
breach of local labor laws) and in consideration of the grant of the Stock
Option, Participant irrevocably releases the Company and any subsidiary from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing the
Notice of Grant, Participant shall be deemed irrevocably to have waived his or
her right to pursue or seek remedy for any such claim or entitlement;

 

m.  In the event of termination of Participant’s employment (whether or not in
breach of local labor laws), Participant’s right to receive Stock Options under
the Plan and to vest in such Stock Options, if any, will terminate effective as
of the date that Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of Participant’s employment
(whether or not in breach of local labor laws), Participant’s right to exercise
the Stock Options after termination of employment, if any, will be measured by
the date of termination of active employment and will not be extended by any
notice period mandated under local law; the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
employed for purposes of this Agreement;

 

n.   The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan or Participant’s acquisition or sale of the underlying Shares; and

 

o.   Participant is hereby advised to consult with Participant’s own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.

 

12.  Failure to Enforce Not a Waiver.  The Company’s failure to enforce at any
time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.

 

13.  Governing Law.  This Agreement is governed by and is to be construed
according to the laws of the State of New York that apply to agreements made and
performed in that state, without regard to its choice of law provisions.  For
purposes of litigating any dispute that arises under this Stock Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of New York, and agree that such litigation will be conducted in the
courts of New York County, New York, or the federal courts for the United States
for the Southern District of New York, and no other courts, where this Stock
Option is made and/or to be performed.

 

14.  Partial Invalidity.  The invalidity or illegality of any provision of this
Agreement will be deemed not to affect the validity of any other provision.

 

15.  Section 409A.  The Stock Options are intended to be exempt from Code
Section 409A.  The Company reserves the unilateral right to amend this Agreement
upon written notice to the Participant to prevent taxation under Code
Section 409A.

 

16.  Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Stock Options awarded under the Plan or future
Stock Options that may be awarded

 

7

--------------------------------------------------------------------------------


 

under the Plan by electronic means or request Employee’s consent to participate
in the Plan by electronic means.  Employee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

 

The Estée Lauder Companies Inc.

 

 

 

By:

/s/ Amy DiGeso

 

 

Amy DiGeso

 

 

Executive Vice President,

 

 

Global Human Resources

 

8

--------------------------------------------------------------------------------